Name: Council Regulation (EEC) No 3593/82 of 21 December 1982 opening, allocating and providing for the administration of a Community tariff quota for men' s and boys' outer garments falling within heading No 61.01 of the Common Customs Tariff and originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375 / 30 Official Journal of the European Communities 31 . 12 . 82 COUNCIL REGULATION (EEC) No 3593 / 82 of 21 December 1982 opening, allocating and providing for the administration of a Community tariff quota for men's and boys' outer garments falling within heading No 61 .01 of the Common Customs Tariff and originating in Cyprus (1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market of the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of imports of the said goods from Cyprus over a representative reference period and the economic outlook for the quota period concerned ; Whereas , however , over the past three years imports have been irregular and insignificant ; whereas no forecast can be made for 1983 ; whereas , to ensure fair distribution of the quota amount between the Member States , each Member State should make a significant contribution to the quota amount ; whereas such contributions may approximately correspond to the following percentages : Having regard to the proposal from the Commission , Whereas Article 1 of the Protocol concerning the arrangements to be applied during 1981 in the framework of the Decision adopted by the Association Council on 24 November 1980 establishing the process into the second stage of the Association Agreement between the European Economic Community and the Republic of Cyprus (*), as supplemented by the Protocol to the Agreement establishing and association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community ( 2 ), hereinafter called 'the Protocol ofAdaptation', lays down , on the one hand , that the provisions of the Supplementary Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ( 3 ) shall be applicable for 1981 and , on the other hand , that the Contracting Parties shall enter into negotiations early in 1981 for the purpose of establishing the trade arrangements to be applied in 1982 and 1983 ; Whereas , pending the establishment of such arrangements , it is advisable to extend provisionally for 1983 the trade arrangements applicable in 1981 ; Whereas in the Protocol of Adaptation provision is made for the opening of an annual duty-free Community tariff quota of 525 tonnes of men's and boys' outer garments , falling within heading No 6 1 . 0 1 of the Common Customs Tariff and originating in Cyprus ; whereas the Community tariff quota should be opened for the period 1 January to 31 December 1983 . Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to Benelux 7 Denmark 7 Germany 15 Greece 2 France 10 Ireland 2 Italy 9 United Kingdom 48 Whereas , in order to take into account import trends for the products concerned in the various Member States , the volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should , under the present circumstances , be fixed at 50% of the quota volume ; ( ») OJ No L 174 , 30 . 6 . 1981 , p . 28 . ( 2 ) OJ No L 174 , 30 . 6 . 1981 , p . 2 . ( 3 ) OJ No L 172 , 28 . 6 . 1978 , p . 2 . Whereas the Member States' initial shares may be used up at different times ; whereas in order to take this fact into 31 . 12 . 82 Official Journal of the European Communities No L 375 / 31 subject to Article 5 shall be valid until 31 December 1983 , shall be as follows : (tonnes) Benelux 18 Denmark 18 Germany 40 Greece 5 France 26 Ireland 5 Italy 23 United Kingdom 125 account and avoid any break in continuity any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between Member States and the Commission and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof; Whereas if, at a given date in the quota period , a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve , to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares granted to that economic union may be carried out by any of its members , 3 . The second instalment of 265 tonnes shall constitute the reserve . Article 3 HAS ADOPTED THIS REGULATION: Article 1 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2 ), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up , then to the extent permitted by the amount of the reserve , that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . 2 . If, after its initial share has been used up , 90% or more of the second share drawn by a Member State has been used up , then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share , rounded up where necessary to the next unit . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State my draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . From 1 January to 31 December 1983 , the Common Customs Tariff duty in respect of men's and boys' outer garments , falling within heading No 61.01 of the Common Customs Tariff and originating in Cyprus , shall be entirely suspended within the limits of a Community tariff quota of 525 tonnes . Within the limits of this tariff quota , Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . Article 4 2 . A first instalment amounting to 260 tonnes shall be allocated among the Member States ; the shares , which Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1983 . No L 375 / 32 Official Journal of the European Communities 31 . 12 . 82 Article 5 The Member States shall return to the reserve , not later than 1 October 1983 , such unused portion of their initial share as , on 15 September 1983 , is in excess of 20% of the initial volume . They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1983 , notify the Commission of the total quantities of the products in question imported up to 15 September 1983 and charged against the Community quota , and of any quantity of the initial shares returned to the reserve . pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated share of the Community quota . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them . 3 . The Member States shall charge imports of the products in question against their share as and when the goods are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 .Article 6 Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1983 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance available and , to this end , shall notify the amount of the balance to the Member State making the last drawing . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 Article 10 1 . The Member States shall take all measures necessary to ensure that additional shares drawn This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER